DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 4-10. The examined Claims are 1, 4-10, with Claims 1, 4-5, 7 being amended herein.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended independent Claim 1 include the subject matter of now-cancelled Claims 2 and 3. Applicant has also mainly amended Claim 7 such that it is in independent form and also includes the aforementioned subject matter amended into Claim 1.

	Accordingly, Applicant presents arguments versus the prior art of record (Pages 7-9 of Remarks). At a minimum, Applicant notes that the instantly claimed battery system specifically requires that each battery module includes an outer casing, and that the management module includes a distinct housing 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 4-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art references of record are Albright (US 2010/0104927), Tucker (US 2017/0279172), Keilman et al. (US 2009/0205432), Nishihara (US 2014/0329121), and Jalilevand et al. (US 2017/0358833).

Albright teaches a battery system for an electric vehicle (Abstract, [0002], [0033], [0054]). As illustrated in Figures 1-3, Albright teaches that the battery system comprises at least one battery module (79) which includes a plurality of battery cells (37) therein ([0033], [0047]-[0051]). As illustrated in Figure 3, Albright teaches that the battery module comprises an “outer casing” (i.e. the combination of spacers (38) and end spacers (38’) which bound said spacers on opposing ends of the battery module and encase 
Tucker teaches a battery system for an electric vehicle (Abstract, [0001]). As illustrated in Figure 1, Tucker teaches that the battery system comprises a battery module (100), wherein the battery module comprises a plurality of battery cells (102) therein ([0029]). As illustrated in Figures 2-3, Tucker teaches that each battery comprises a first and second terminal ([0030]-[0031]). As illustrated in Figure 2, Tucker teaches that the first terminals of each battery cell are electrically connected together by a first connection bar unit (116) comprising a plurality of first connection bars (118), wherein the plurality of first connection bars are physically and electrically connected to the first terminals of the battery cells ([0030]). Tucker teaches that the first connection bars are, for example, an integral component of the first connection bar unit ([0030]). Similarly, and as illustrated in Figure 3, Tucker teaches that the second terminals of each battery cell are electrically connected together by a second connection bar unit (122) 
Keilman teaches a pressure sensing system comprising a MEMs pressure sensor (Abstract, [0002]). As illustrated in Figures 1-4, Keilman teaches that the pressure sensing system comprises a MEMs pressure sensor therein, wherein the MEMs pressure sensor is electrically connected to a circuit board (108) such that data communication is permitted between the MEMs pressure sensor and the circuit board ([0012]-[0013], [0016], [0020]). Keilman teaches that pressure sensing system allows for liquid pressure measurements to be taken on a liquid in which the pressure sensing system is disposed, and in particular, Keilman teaches that MEMs pressure sensors are advantageous because of their small size ([0004], [0012]).
Nishihara teaches a power supply device (Abstract, [0001]). As illustrated in Figures 1-2, Nishihara teaches that the power supply device comprises a plurality of battery cells (1) which are electrically connected to one another via bus bars (27) ([0032]-[0036]). Nishihara teaches that the power supply device further comprises a circuit board (26) mounted on the battery cells, wherein the circuit board comprises a monitoring circuit (28) that is mounted on the circuit board ([0010], [0035]-[0037]). Nishihara teaches that the monitoring circuit is, ultimately, electrically connected to at least a plurality of the bus bars ([0037]-[0038]). Nishihara teaches that among other capabilities, the monitoring circuit 
Jalilevand teaches an electric vehicle comprising a coolant system and a plurality of batteries therein (Abstract, [0011]-[0013]). As illustrated in Figures 1-2, Jalilevand teaches that the coolant system and batteries are in communication with a controller (100) ([0011]-[0013], [0023]-[0025], [0035]). Jalilevand teaches that the controller is further configured, for example, to directly measure the flow rate of the coolant in the coolant system via a flow rate sensor ([0035]).

However, the instantly claimed battery system specifically requires that each battery module includes an outer casing, and that the management module includes a distinct housing defining an inner chamber with the management circuit board mounted therein. Albright’s case (34) is used for accommodating both the circuit boards (46) and the battery cells/modules therein. Therefore, Albright’s case does not function as a distinct housing, independent of the battery modules, for housing/mounting the circuit boards therein in the instantly claimed manner. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729